DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communication received on 07/29/2021. Claims 1,2 , 4-7,and  9-12 are pending of which claims 2 and 7 are amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2 , 4-7,and  9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20  of U.S. Patent No. 10,454,765. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite broad variant of claims allowed Thus the claims of the instant application are covered by allowed claims, see table.
16/567,112
10,454,765
A method for configuration of a partition-resistant communication network, comprising: generating, by a generation module of a processing server, a request message, wherein the request message includes at least a communication address associated with the processing server; 







electronically transmitting, by a transmitting device of the processing server, the generated request message to a plurality of computing devices; 








receiving, by a receiving device of the processing server, a set of agreement messages, wherein each agreement message is received from one of the plurality of computing devices and includes at least a communication address associated with the respective computing device and a specified transmission control protocol (TCP) port; 




identifying, by a data identification module of the processing server, one distant computing device and at least one local computing device of the plurality of computing devices where from each an agreement message is received, wherein the distant computing device has a greater geographic distance to the processing server than each of the at least one local computing devices; and 
















establishing, by a communications module of the processing server, a communication connection to the distant computing device and each of the at least one local computing devices using the specific TCP port included in the respective agreement message.








electronically transmitting, by a transmitting device of the processing server, the generated request message as a broadcast message to a plurality of computing devices in the blockchain network using a predefined user datagram protocol (UDP) port, wherein the broadcast message is transmitted with a 



receiving, by a receiving device of the processsing server, one or more agreement messages, wherein each agreement message is received from one of the plurality of computing devices in the blockchain network, is transmitted by the respective computing device using the predefined UDP port, and includes at least a blockchain network address associated with the respective computing device and a specified transmission control protocol (TCP) port; 

identifying, by a data identification module of the processing server, at least one of the one or more agreement messages for establishment of communication; repeating, by the processing server, the transmitting, receiving, and identifying steps using a second time to live, wherein the identified at least one agreement message using the first time to live does not include at least a predetermined number of agreement messages, the identified at least one agreement message using the second time to live includes at least the predetermined number of agreement messages, the second time to live is longer than the first time to live, identifying the at least one of the one or more agreement message using the second time to live includes prioritizing agreement messages that include blockchain network addresses corresponding to blockchain network addresses included in the at least one agreement message identified using the first time to live; 


and establishing, by a communications module of the processing server, a communication connection to the computing device associated with at least the predetermined number of each of the at least one agreement messages identified using the second time to live, wherein the communication connection is established .




Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Smith et al US 2013/0191434,and further in view of Forte US 2008/0285520 and Suzuki US 2007/0258389.
Regarding claims 1 and 6, Smith teaches a method and system for configuration of a partition-resistant communication network, comprising: generating, by a processing device of a processing server, a request message, wherein the request message includes at least a communication address associated with the processing server;
[“This identifier is &lt;node name, server port number&gt;, where a node name is a size-prefixed UTF-8 string that represents, for example, the DNS name, IPv4 address, or IPv6 address of the network transport software host node. ", ¶68]

electronically transmitting, by a transmitting device of the processing server, the generated request message to a plurality of computing devices; 
["Once per heartbeat, the network transport software of a given node broadcasts a request-greetings message over UDP to each target network.  By default, the network transport software of a node targets all networks in which the node participates.  The request-greetings message includes a network transport software identifier (47, 49, 53, FIG. 3) that uniquely identifies the sender node on its mesh.  This identifier is &lt;node name, server port number&gt;, where a node name is a size-prefixed UTF-8 string that represents, for example, the DNS name, IPv4 address, or IPv6 address of the network transport software host node. ", ¶68]

receiving, by a receiving device of the processing server, a set of agreement messages, wherein each agreement message is received from one of the plurality of computing devices and includes at least a communication address associated with the respective computing device and a specified transmission control protocol (TCP) port; 
["If a TCP connection to the sender does not already exist, the receiver replies by unicast over UDP using a greetings message.  A greetings message includes the sender's network transport software identifier.  The receiver then initiates a TCP connection to the indicated &lt;IP address, server port number&gt;.  If a TCP connection to the sender already exists, then the request-greetings message is discarded without further action. ", ¶69]
[" A user application that wants to take advantage of the network transport software autodiscovery process may listen for request-greetings messages on the appropriate UDP port.",¶71]

the processing device of the processing server is further configured to ,identify one distant computing device and at least one local computing device of the plurality of computing devices where from each an agreement message is received, wherein the distant computing device has a greater message transmission distance to the processing server than each of the at least one local computing devices; and 
["If a TCP connection to the sender does not already exist, the receiver replies by unicast over UDP using a greetings message.  A greetings message includes the sender's network transport software identifier.  The receiver then initiates a TCP connection to the indicated &lt;IP address, server port number&gt;.  If a TCP connection to the sender already exists, then the request-greetings message is discarded without further action. ", ¶69]
[" A user application that wants to take advantage of the network transport software autodiscovery process may listen for request-greetings messages on the appropriate UDP port.",¶71]

establishing a communication connection to the distant computing device and each of the at least one local computing devices using the specific TCP port included in the respective agreement message.
["If a TCP connection to the sender does not already exist, the receiver replies by unicast over UDP using a greetings message.  A greetings message includes the sender's network transport software identifier.  The receiver then initiates a TCP connection to the indicated &lt;IP address, server port number&gt;.  If a TCP connection to the sender already exists, then the request-greetings message is discarded without further action. ", ¶69]

["If a TCP connection to the sender does not already exist, the receiver replies by unicast over UDP using a greetings message.  A greetings message includes the sender's network transport software identifier.  “, ¶69]

Smith does not teach wherein the generated request message is electronically transmitted as a broadcast message using a predefined user datagram protocol (UDP) port, 
the broadcast message is transmitted to the at least one local computing device with a first time to live, the broadcast message is transmitted to the distant computing device with a second time to live, and the second time to live has a higher value than the first time to live. 
Forte in the analogous networking area, teaches a methods for performing node discovery in a network. Forte teaches  wherein the generated request message is electronically transmitted as a broadcast message using a predefined user datagram protocol (UDP) port, 
["Some embodiments of the disclosed subject matter can use multicast packets, such as, for example, UDP-over-IPv4 multicast packets or multicast scopes in, for example, an IPv6 network.  “, ¶70]
the broadcast message is transmitted to the at least one local computing device with a first time to live(i.e. ttl =1), the broadcast message is transmitted to the distant computing device with a second time to live(i.e. ttl =2 or higher, and the second time to live has a higher value than the first time to live(ttl =2 or higher to reach next subnet, ¶70). 
["Some embodiments of the disclosed subject matter can use multicast packets, such as, for example, UDP-over-IPv4 multicast packets or multicast scopes in, for example, an IPv6 network.  In some embodiments, different values for time-to-live can be used depending on, for example, how far multicast packets are desired to reach into an IP network.  In some embodiments, the density of MNs 130 supporting cooperation can be used in deciding how to share information among MNs 130.  In some embodiments, if an MN 130 does not receive a response after sending a request with a time-to-live value of 1 (e.g., same subnet), it can send the same request again but with a time-to-live value of 2 (e.g., next subnet).  This process can continue to other subnets by, for example, continuing to increase the time-to-live value.  In some embodiments, the probability of an MN 130 finding the information it needs can decrease as the search moves to more distant subnets.  On the other hand, some embodiments can use a short time-to-live value to limit the propagation of multicast frames in congested environments.", ¶70]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith with Forte to use a UDP message to discover nodes and increase the TTL to discover nodes. The reason for this modification would be to increase the number of nodes that can be discovered(see teaching reference Jennings , ¶7 teaching that increase in ttl allows more nodes to respond in p2 networks)to participate in the mesh network of Smith. Thus one would be motivated by the benefit of discovering more nodes in applying the increase of TTL techniques of Forte.
Smith/Forte does not teach a message transmission distance of the distant computing device to the processing server is at least a predetermined distance suitable to resist network partitioning due to physical intervention. Suzuki in the analogous networking arts teaches a system for managing node participating in an overlay network. Suzuki teaches a message transmission distance of the distant computing device to the processing server is at least a predetermined distance(i.e. largest) suitable to resist network partitioning due to physical intervention
 ["Then, the control part 11 of the non-participating node n16 compares information regarding communication load in each of communication routes, for example, TTL, as communication load comparison means and selects one participating node nn to which a participation request packet is to be transmitted from the plurality of participating nodes nn which have replied the reply packet as node device selection means (Step S10). For example, among the plurality of participating nodes nn, one of which communication load in a communication route between the non-participating node n16 is the smallest (for example, having the largest TTL (having the smallest HOP number)) is selected. Thus, a participation node nn of which locality on the network 8 has been taken into consideration (close to the non-participating node nm) is selected.", ¶101]

["The present invention has been made in consideration of the above problem and the like and aims at providing a node device, a network participation processing program, a network participation processing method, and the like which enables to configure an overlay network, in which a consideration has been given to locality, and to reduce unnecessary load to a real network.", ¶9]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Forte with selection of some nodes to participate in an overlay network having largest TTL. The reason for this modification would be to select nodes that are closer and also farthest away such that nodes are selected to participate in a overlay network that distributed load evenly across a network.
Regarding claim 11, the combination of Smith/Forte/Suzuki is  discussed above, Smith teaches a method including: repeating the electronically transmitting, by the transmitting device of the processing server, the request message to the plurality of computing devices a plurality of times, 
["Once per heartbeat, the network transport software of a given node broadcasts a request-greetings message over UDP to each target network.  By default, the network transport software of a node targets all networks in which the node participates.  The request-greetings message includes a network transport software identifier (47, 49, 53, FIG. 3) that uniquely identifies the sender node on its mesh.  This identifier is &lt;node name, server port number&gt;, where a node name is a size-prefixed UTF-8 string that represents, for example, the DNS name, IPv4 address, or IPv6 address of the network transport software host node. ", ¶68]

each of the plurality of request messages having a request message time to live,
[" In some implementations, in which the mesh may not be stable, circular routing of client-datagram messages can be prevented without using a mechanism such as TCP's Time To Live (TTL) that causes each router that handles a packet to decrement an embedded counter before retransmission and to discard the packet if the value reaches zero. In some implementations, the platform-neutral network transport layer uses a system of postmarks. When a node receives a client-datagram message and is neither its source nor destination node, it appends its own network transport software identifier to a list of postmarks before retransmitting the message. The source and destination network transport software identifiers encoded by the source and destination service handles are automatically treated as postmarks, so it would be redundant for the source and destination nodes to append their identifiers explicitly.", ¶88]

wherein the set of agreement messages includes an agreement message received in response to each of the plurality of request messages; 

["If a TCP connection to the sender does not already exist, the receiver replies by unicast over UDP using a greetings message.  A greetings message includes the sender's network transport software identifier.  The receiver then initiates a TCP connection to the indicated &lt;IP address, server port number&gt;.  If a TCP connection to the sender already exists, then the request-greetings message is discarded without further action. ", ¶69]
[" A user application that wants to take advantage of the network transport software autodiscovery process may listen for request-greetings messages on the appropriate UDP port.",¶71]

Smith does not teach each of the plurality of request message times to live having an increasingly longer time to live. Forte in the analogous networking area, teaches a methods for performing node discovery in a network. Forte teaches each of the plurality of request message times to live having an increasingly longer time to live intervention(increasing the ttl to reach different subnet finds node that are in different subnet, such implies partitioning due to physical intervention because having nodes from multiple subnet protect against a single subnet failure causing all nodes to be lost, ¶70),  , 
["Some embodiments of the disclosed subject matter can use multicast packets, such as, for example, UDP-over-IPv4 multicast packets or multicast scopes in, for example, an IPv6 network.  In some embodiments, different values for time-to-live can be used depending on, for example, how far multicast packets are desired to reach into an IP network.  In some embodiments, the density of MNs 130 supporting cooperation can be used in deciding how to share information among MNs 130.  In some embodiments, if an MN 130 does not receive a response after sending a request with a time-to-live value of 1 (e.g., same subnet), it can send the same request again but with a time-to-live value of 2 (e.g., next subnet).  This process can continue to other subnets by, for example, continuing to increase the time-to-live value.  In some embodiments, the probability of an MN 130 finding the information it needs can decrease as the search moves to more distant subnets.  On the other hand, some embodiments can use a short time-to-live value to limit the propagation of multicast frames in congested environments.", ¶70]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith with Forte to use a UDP message to discover nodes and increase the TTL to discover nodes. The reason for this modification would be to increase the number of nodes that can be discovered(see teaching reference Jennings , ¶7 teaching that increase in ttl allows more nodes to respond in p2 networks)to participate in the mesh network of Smith. Thus one would be motivated by the benefit of discovering more nodes in applying the increase of TTL techniques of Forte.
Smith/Forte do not teach wherein identifying the one distant computing device is based on the agreement message received in response to the request message with the longest time to live. Suzuki in the analogous networking arts teaches a system for managing node participating in a overlay network. Suzuki teaches wherein identifying the one distant computing device is based on the agreement message received in response to the request message with the longest time to live.
["Then, the control part 11 of the non-participating node n16 compares information regarding communication load in each of communication routes, for example, TTL, as communication load comparison means and selects one participating node nn to which a participation request packet is to be transmitted from the plurality of participating nodes nn which have replied the reply packet as node device selection means (Step S10). For example, among the plurality of participating nodes nn, one of which communication load in a communication route between the non-participating node n16 is the smallest (for example, having the largest TTL (having the smallest HOP number)) is selected. Thus, a participation node nn of which locality on the network 8 has been taken into consideration (close to the non-participating node nm) is selected.", ¶101]

["The present invention has been made in consideration of the above problem and the like and aims at providing a node device, a network participation processing program, a network participation processing method, and the like which enables to configure an overlay network, in which a consideration has been given to locality, and to reduce unnecessary load to a real network.", ¶9]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Forte with selection of some nodes to participate in a overlay network having largest TTL. The reason for this modification would be to select nodes that are closer and also father away such that nodes are selected to participate in an overlay network that distributed load evenly across a network.



Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith/Forte/Suzuki as applied to claims 1 and 6 above, and further in view of Shiffert et al US 2016/0203522.
Regarding claims 2 and 7,  Smith/Forte/Suzuki teaches wherein the greater geographic distance (Forte ¶70 teaches increasing a ttl , increasing a ttl increases the geographical distance of a message).Smith/Forte does not teach storing, in a location database of the processing server, a plurality of location profiles, wherein each location profile includes at least a geographic location and an associated communication address designator; and executing, by a querying module of the processing server, a query on the location database to identify a location profile for the distant computing device and each of the at least one local computing devices where the included communication address designator corresponds to the communication address associated with the respective computing device, wherein the greater geographic distance is based on the geographic location included in each of the identified location profiles and a geographic location of the processing server. Shiffert teaches system for a distributed ledger in a providing offers using to devices forming an ad hoc network. Shiffert teaches teach storing, in a location database of the processing server, a plurality of location profiles, wherein each location profile includes at least a geographic location and an associated communication address designator; and executing, by a querying module of the processing server, a query on the location database to identify a location profile for the distant computing device and each of the at least one local computing devices where the included communication address designator corresponds to the communication address associated with the respective computing device, wherein the greater geographic distance is based on the geographic location included in each of the identified location profiles and a geographic location of the processing server.

[" Before transmission, the offers may also be associated with geolocations within the cache geofence, such as a notification geofence, or a latitude and longitude of a merchant store at which the offer is redeemable.  These geolocations may be processed by the client device when selecting offers in the absence of wireless connectivity, for instance, by ranking offers in cache memory according to distance from the users current location, or to provide automated notification of offers pertaining to a particular wireless beacon encountered by the client device.  In some cases, the selected offers may be organized in a database file that, when loaded in the client device, is responsive to various queries composed client-side based on user requests for offers, such as an indexed database.  In some cases, prior to sending, some of the selected offers are associated with an expiration time, which may be enforced by the client device to avoid presenting offers that have expired during the period in which the user is without wireless connectivity. ", ¶115]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Smith/Forte/Suzuki with ranking and maintaining a database of device locations as taught by Shiffert. The reason for this modification would be to prioritize services from devices according to distance.

Claims 4, 5 ,9 , 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith/Forte/Suzuki as applied to claim 1 and 6 above, and further in view of Gaddam US 2017/0372417.
Regarding claims 4 and 9, Smith/Forte does not teach wherein the request message further includes a blockchain network address derived using a public key associated with the processing server, and each of the one or more agreement messages further includes a blockchain network address derived using a public key associated with the respective computing device. Gaddam teaches a system for transfering digital assets between entities. Gaddam teaches wherein the request message further includes a blockchain network address derived using a public key associated with the processing server, and each of the one or more agreement messages further includes a blockchain network address derived using a public key associated with the respective computing device.
["Digital assets service provider computer 555 can send relevant information including that retrieved in step 511 to manager node 557 that indicates the transfer of the digital asset.  In this case, the information can indicate at least the entity that requested generation of the digital asset (resource provider computer 551) and their public address (public key), the entity that received the digital asset (consumer 550) and their public address (public key), the digital asset identifier, and the amount corresponding to the digital asset.  Exemplary information is shown below. ", ¶96]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Smith/Forte with the use of public keys to identify entities participating in a block chain transaction as taught by Gaddam. The reason for this modification would be to a provide a method of identifying entities involved in block chain processing.
Regarding claims 5 and 10, Gaddam further teaches wherein transmissions made by the processing server using the established communication channel are signed using the blockchain network address derived using the public key associated with the processing server.
["Digital assets service provider computer 555 may include a digital signature with the information to be sent to manager node 557.  The digital signature may be generated by using the private key associated with resource provider computer 551, which distributed the digital asset.  This can allow other entities (e.g., nodes) that may access the information to verify the transfer of the digital asset based on the digital signature.  For example, the other entities can use the corresponding public key associated with resource provider computer 551 to verify the digital signature and verify that the information is valid.  This verification can ensure that the digital asset is owned by consumer 550. ", ¶97]

Regarding claim 12, the combination of Smith/Forte/Goddam has been discussed above. Smith teaches repeating the electronically transmitting, by the transmitting device of the processing server, the request message to the plurality of computing devices a plurality of times, each of the plurality of request messages having a request message time to live, 
wherein the set of agreement messages includes an agreement message received in response to each of the plurality of request messages; 

["Once per heartbeat, the network transport software of a given node broadcasts a request-greetings message over UDP to each target network.  By default, the network transport software of a node targets all networks in which the node participates.  The request-greetings message includes a network transport software identifier (47, 49, 53, FIG. 3) that uniquely identifies the sender node on its mesh.  This identifier is &lt;node name, server port number&gt;, where a node name is a size-prefixed UTF-8 string that represents, for example, the DNS name, IPv4 address, or IPv6 address of the network transport software host node. ", ¶68]

each of the plurality of request messages having a request message time to live,
[" In some implementations, in which the mesh may not be stable, circular routing of client-datagram messages can be prevented without using a mechanism such as TCP's Time To Live (TTL) that causes each router that handles a packet to decrement an embedded counter before retransmission and to discard the packet if the value reaches zero. In some implementations, the platform-neutral network transport layer uses a system of postmarks. When a node receives a client-datagram message and is neither its source nor destination node, it appends its own network transport software identifier to a list of postmarks before retransmitting the message. The source and destination network transport software identifiers encoded by the source and destination service handles are automatically treated as postmarks, so it would be redundant for the source and destination nodes to append their identifiers explicitly.", ¶88]

wherein the set of agreement messages includes an agreement message received in response to each of the plurality of request messages; 
and a specified transmission control protocol (TCP) port; 
["If a TCP connection to the sender does not already exist, the receiver replies by unicast over UDP using a greetings message.  A greetings message includes the sender's network transport software identifier.  The receiver then initiates a TCP connection to the indicated &lt;IP address, server port number&gt;.  If a TCP connection to the sender already exists, then the request-greetings message is discarded without further action. ", ¶69]
[" A user application that wants to take advantage of the network transport software autodiscovery process may listen for request-greetings messages on the appropriate UDP port.",¶71]

Smith does not teach each of the plurality of request message times to live having an increasingly longer time to live. Forte in the analogous networking area, teaches a methods for performing node discovery in a network. Forte teaches each of the plurality of request message times to live having an increasingly longer time to live intervention(increasing the ttl to reach different subnet finds node that are in different subnet, such implies partitioning due to physical intervention because having nodes from multiple subnet protect against a single subnet failure causing all nodes to be lost, ¶70),  , 
["Some embodiments of the disclosed subject matter can use multicast packets, such as, for example, UDP-over-IPv4 multicast packets or multicast scopes in, for example, an IPv6 network.  In some embodiments, different values for time-to-live can be used depending on, for example, how far multicast packets are desired to reach into an IP network.  In some embodiments, the density of MNs 130 supporting cooperation can be used in deciding how to share information among MNs 130.  In some embodiments, if an MN 130 does not receive a response after sending a request with a time-to-live value of 1 (e.g., same subnet), it can send the same request again but with a time-to-live value of 2 (e.g., next subnet).  This process can continue to other subnets by, for example, continuing to increase the time-to-live value.  In some embodiments, the probability of an MN 130 finding the information it needs can decrease as the search moves to more distant subnets.  On the other hand, some embodiments can use a short time-to-live value to limit the propagation of multicast frames in congested environments.", ¶70]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith with Forte to use a UDP message to discover nodes and increase the TTL to discover nodes . The reason for this modification would be to increase the number of nodes that can be discovered(see teaching reference Jennings , ¶7 teaching that increase in ttl allows more nodes to respond in p2 networks)to participate in the mesh network of Smith. Thus one would be motivated by the benefit of discovering more nodes in applying the increase of TTL techniques of Forte.
Smith/Forte do not teach wherein identifying the one distant computing device is based on the agreement message received in response to the request message with the longest time to live. Suzuki in the analogous networking arts teaches a system for managing node participating in an overlay network. Suzuki teaches wherein identifying the one distant computing device is based on the agreement message received in response to the request message with the longest time to live.
["Then, the control part 11 of the non-participating node n16 compares information regarding communication load in each of communication routes, for example, TTL, as communication load comparison means and selects one participating node nn to which a participation request packet is to be transmitted from the plurality of participating nodes nn which have replied the reply packet as node device selection means (Step S10). For example, among the plurality of participating nodes nn, one of which communication load in a communication route between the non-participating node n16 is the smallest (for example, having the largest TTL (having the smallest HOP number)) is selected. Thus, a participation node nn of which locality on the network 8 has been taken into consideration (close to the non-participating node nm) is selected.", ¶101]

["The present invention has been made in consideration of the above problem and the like and aims at providing a node device, a network participation processing program, a network participation processing method, and the like which enables to configure an overlay network, in which a consideration has been given to locality, and to reduce unnecessary load to a real network.", ¶9]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Smith/Forte with selection of some nodes to participate in a overlay network having largest TTL. The reason for this modification would be to select nodes that are closer and also father away such that nodes are selected to participate in a overlay network that distributed load evenly across a network.

Applicant Remarks

Applicants arguments that the cited references do not consider distances in selection of devices and thus does not teach identifying a distant device.  The examiner contends that such arguments are moot in view of  Suzuki et al teaching the formation of a overlay network by selection of nodes considering distance and locality such that  the workload of the overlay network is distributed . 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456